                                                                 United States District Court
                                                                   Southern District of Texas

                                                                      ENTERED
                 IN THE UNITED STATES DISTRICT COURT                  April 12, 2019
                  FOR THE SOUTHERN DISTRICT OF TEXAS               David J. Bradley, Clerk
                           HOUSTON DIVISION



UNITED STATES OF AMERICA              5
                                      5
                                      5
                                      j CRIMINAL A CTION NO . H -18 -385
                                      5
JOEL GARCIA BUITRON ,                 5
                                      5
                 Defendant .          5




                    MEMOKAHDUM OPINION AND ORDER



      The Defendant, Joel Garcia Buitron (uDefendant'') is charged

with illegally re -entering the United States after deportation in

violation of 8 U .S .C. 55 1326 (a) and (b)(1)           Pending before the
court is Defendant's Motion to Dismiss , or A lternatively , Request

for   a   Jury   Instruction     Based   Upon   Derivative      Citizenship

(uDefendant's Motion'') (Docket Entry No . 22).            For the reasons
explained below , Defendant 's Motion will be denied .



                               Factual Backcround

      According to his birth certificate , Defendant was born in

Tamaulipas, Mexico,        1967 to Francisco Garcia           C'Defendant's
Father'') and Belia Buitron (uDefendant's Mother'') (collectively,



      lsee Indictment , Docket Entry No .       p . 1.
nDefendant's Parents''l.z Defendant's Father became naturalized as
a United States Citizen in June of 1973 .3            Defendant 's Parents

later married in July of 1974 in Raymondville , Texas .4 There is no

evidence that Defendant's Mother has ever been naturalized .

     In September of 1974 , Defendant's Father filed a Form 1-130

Petition   for A lien    Relative    for   the   Issuance   of a Visa   for

Defendant .s     The Form 1-130 was approved by the Immigration and

Naturalization      Serv ice   on   September         1974 .6    Defendant

subsequently gained lawful permanent resident statu s and entered

the United States legally in December of 1974 .7             Defendant was

conv icted of a felony burglary and was deported on October




     2see Birth Certificate , Exhib it 1 to United States' Response
in opposition to Defendant 's Motion to Dism iss , or A lternatively ,
Request for Jury Instruction Based Upon Derivative Citizenship
(%'USA 'S Response'o , Docket Entry No. 25 ESEALEDI, pp . 1-2.
     3see Form 1-130, Exhibit 2 to USA 'S Response , Docket Entry No .
25 ESEALEDJ, p . 3 (listing Garcia's naturalization date as June 29,
1973).
     4see Marriage License, Exhibit C to Defendant 's Motion , Docket
Entry No . 22-3 .
     ssee Form 1-130, Exhibit 2 to USA 'S Response , Docket Entry No .
   (SEALED), p . 3.
     6see id .
     7see Immigrant Visa and Alien Registration , Exhib it 3 to USA 'S
Response, Docket Entry No . 25 ESEALED), p . 5.
1988 .8    since then , Defendant has sustained multiple criminal

convictions and has been removed from the United States several

times .g



                             II . Analv sis

     The    derivative   citizenship   statute,   former   8   U .S .C .

1432(a),19 states:
      (a) A child born outside of the United States of alien
     parents . . . becomes a citizen of the United States upon
     fulfillment of the following conditions :

                The naturalization of b0th parents ; or

            (2) The naturalization of the surviving parent if
                one of the parents is deceased ; or

                The naturalization of the parent hav ing legal
                custody of the child when there has been a
                legal separation of the parents or the
                naturalization of the mother if the child was
                born out of wedlock and the paternity of the
                child   has     not   been   estab lished   bv
                leqitimation ; and if

                Such naturalization takes place while such a
                ch ild is under the age of sixteen years ; and

                Such child is residing in the United States
                pursuant to a lawful admission for permanent

     Bsee Form 1-213 (20152, Exhibit 4 to USA'S Response, Docket
Entry No . 25 (SEALED), pp . 10-11.
     9see Form 1-213 E2Ol8), Exhibit 5 to USA'S Response, Docket
Entry No . 25 ESEALEDJ, pp . 15-17.
     1OAs noted by the Government, %'8 U .S .C. 5 1432(a) was repealed
and superseded by the Child Citizenship Act (CCA) of 2000, which
took effect on February 27, 2001': and does not apply to Defendant .
See Barthelemey v . Aschroft, 329 F.3d 1062, 1064 n .1 (9th Cir.
2003).
                 residence at the time of the naturalization of
                 the parent last naturalized under clause (1)
                 of   this subsection , or the parent naturalized
                 under clause (2) or (3) of this subsection, or
                 thereafter begins to reside permanently in the
                 Un ited States wh ile under the age of sixteen
                 years .

8 U .S.C. 5 1432(a) (emphasis added). Because there is no evidence
that Defendant 's Mother was naturalized before Defendant became

sixteen and because b0th of Defendant's Parents are still living ,

only 5 1432(a)(3) could apply here .             Section l432(a)(3) confers
derivative citizenship statu s only to the children of a naturalized

mother who      were born out of wedlock and               whose paternity has

not been established .       Defendant is not eligib le for derivative

citizenship under 5 1432 (a)(3) because while he was born to an
unwed mother , his mother was not naturalized before he was sixteen

and his father's paternity has been established by legitimation

through Defendant 's birth certificate . See Iracheta v . Holder , 730

F.3d    419,   426    (5th   Cir . 2013)        (holding    that     a   father's
acknowledgment of his child        on the ch ild's birth             certificate

establishes    paternity     by   legitimation        under    the       laws   of

Tamaulipas).

       Defendant argues that 5 l432 (a)(3)'s differing treatment of
unwed mothers and fathers violates the Fifth Amendment 's equal

protection clause. Defendant argues that 5 l432 (a)(3) upermit ls)
unconstitutional       gender-based          classification     by       allowing

naturalized mothers to confer their citizenship on their children


                                    -
                                        4-
born out of wedlock , but not allowing naturalized fathers to simply

confer their citizenship on their children born out of wedlock .''

Ayton v. Holder, 686 F.3d 331, 337 (5th Cir. 2012)              Defendant's
argument ignores the legitimation clause of 5 1432 (a)(3).              The
Fifth Circuit has held that equal protection concerns are not

implicated when the relevant statute treats unwed mothers and

fathers of children whose paternity is estab lished sim ilarly . See

id . at 337-38 ; Marcuez-Mora les v . Holder , 377 F . App 'x 361 , 365
                              -




(5th Cir. 2010). Because Defendant's father established paternity,
uhis mother was similarly powerless to confer citizensh ip upon him

through her naturalization alone (under 5 1432(a) (3)2.'' Marcuez-
Morales, 377 F. App'x at 365 (5th Cir . 2010).          Equal protection
concerns are therefore not implicated here and 5 l432(a) is
inapplicable .



                       111 . Conclusion & Order

     Because 5 1432 (a)       treats unwed mothers and fathers of
children whose paternity      has been   established      sim ilarly , the

application of 5 1432 (a)(3)'s requirements to Defendant does not
violate   the    equal protection   clause   of   the   Fifth    Amendment .

Defendant's proposed jury instruction is not appropriate because 5
1432(a) is not applicable.        Defendant's Motion            Dismiss, or
A lternatively , Request for a Jury Instruction Based Upon Derivative

Citizenship (Docket Entry No. 22) is DENIED.
       SIGNED at Houston , Texas , on this 12th day of    ril, 2019.




                                           r    SIM LAKE
                                      UNITED STATES DISTRICT JUDGE
